Title: To George Washington from Otho Holland Williams, 15 August 1785
From: Williams, Otho Holland
To: Washington, George



Dear Sir.
Bath 15th August 1785

Your Letter dated Mount Vernon July 26th, is the only one that I have had the pleasure to receive from you since the return of peace.
I could not imagine why the Diploma’s were not returned,

and, having written to you once or twice on the subject, concluded that it would be more respectful to wait until you should please to send them to me than to give any unnecessary trouble by sending for them.
When I discovered that they had got into the hands of improper persons I made very diligent search after them—found only three, and wrote you a circumstantial account of all I could discover respecting them, which was, indeed, very little. A Fellow detected and committed to Baltimore Goal for a theft had two taken from him by a justice of peace, who finding your name to them enquired of me what they were—I examined the goal and found one more—The fellow (who had many marks of the knave about him) told me that he had found them in a part of the town to which I immediately went & I think I never saw a more abandoned set of Mortals of both Sexes collected together; after an hours fruitless search I went from thence to the Stage office for I conjectured that they had been sent by that conveyance, But could not find any Letter, receipt for the delivery which is common, nor entry in the office books—All these matters were reported in a letter which I had the honor of addressing to you last april and which went by a Gentleman to George Town.
If Colonel Fitzgerald or any other person can prove the delivery I can recover the cost of the Diplomas, which is still due to the Gentleman who advanced money to Major Turner on that account, But I do not think it possible ever to recover the parchments, nor do I think it probable that any attempts have been, or will be, made to apply them to any purposes of imposition. Those I found were very much abused—dirty—rumpled, and bore no marks of forgery, and from the situation in which a wretched old Woman shewed me the others had been, it is impossible that they could be fit for the uses intended. With the most Sincere and respectful Esteem & regard I am, Dear Sir, Your most obedient Humble Servant

O. H. Williams

